DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 02/12/2021 in which claims 1, 10 and 15 have been amended and entered of record. 
The specification has been amended on pages 2-3 of the Amendment. Based on the amended specification, the objection to the specification is withdrawn.
Claims 1, 10 and 15 have been amended herein to overcome the rejections under 35 U.S.C 112 second paragraph. Based on the amended claims, the rejections under 35 U.S.C 112 second paragraph for claims 1, 10 and 15 and their dependent claims, are withdrawn.
Applicant’s arguments on pages 10-12 of the Amendment have been fully considered but they are not persuasive (see section “Response to Arguments” below).
Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed on 02/12/2021 with respect to claims independent claims 1, 10 and 15 have been considered but are not persuasive.
Regarding the independent claim 15, Applicant's arguments that “Walters does not describe summing and averaging a sensed current. Instead, Walters specifically describes operations related to voltages” (See Applicant’s Remarks pages 10 and 11). 
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree such arguments because the claim only claimed for “summing and averaging the sensed current from each of the plurality of switching regulators to obtain an average sensed current corresponding to the average current sensed from the plurality of switching regulators”.  According to the disclosure of the prior art, Walter discloses a summing (Fig. 2, summing circuit 44) and averaging (Fig. 2, divide by 4 circuit 46 dividing the summing of the four sensed current signal by four) circuitries that adding four sensed current values from each of the four switching regulators and divide the result by four thus summing and averaging the sensed current values from each of the four switching regulators.  Applicant is reminded that a claim must be interpreted in light of the specification without reading limitations into the claim.  If Applicant intended to claim the circuit similar to sum the current average 105, the description of the structure should be in the claim.
 Regarding the independent claims 1 and 10, the arguments for the claims is similar to claim 15 thus share the same response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. US Patent 6,278,263; hereinafter “Walters”.
Regarding claim 15, Walters discloses a method for balancing the current between multiple phases in a multiple phase switching regulator (Fig. 1 and Fig. 2) comprising: 
sensing a current from each of a plurality of switching regulators (Fig. 1, regulators 18) to obtain a sensed current value for each of the plurality of switching regulators (Fig. 1, current sensor at the output 24 of regulators 18); 
summing (Fig. 2, summing circuit 44) (Column 4, lines 58-67) and averaging (Fig. 2, divide by 4 circuit 46) (Column 4, line 66 to Column 5 line 4) the sensed current from each of the plurality of switching regulators (Fig. 2, VISENSE1-VISENS4) to obtain an average sensed current corresponding to the average current sensed from the plurality of switching regulators (Fig. 2, VAVERAGE is an average value of current in all four phases) (Column 4, line 66 to Column 5 line 4); 
determining a voltage value (Fig. 2, output of each summing circuits 48, 50, 52, and 54 is voltage value due to inputs are voltages) corresponding to a current difference ISENSE1-4 divided by four) and the sensed current for each of the plurality of switching regulators (Fig. 2, 28a-28d are voltage value represent the quantity of sensed current of each of the four switching regulators) (Column 5, lines 5-39); 
adjusting a calibration value (output of 58, 60, 62, and 64) for each of the plurality of switching regulators (Fig. 2, VISENSE1-4 are voltage value represent the quantity of sensed current for each of a plurality of switching regulator) based at least in part on the voltage calculated for the respective plurality of switching regulators (output of each summing/difference circuit are calculated value of the respective plurality of switching regulators (Column 5, line 40 to Column 6 line 27); and 
communicating the calibration value to the corresponding switching regulator (Fig. 2, 58, 60, 62, and 64 are connected to PWM1-PWM4 which control the respective plurality of switching regulators).
Regarding claim 17, Walters discloses the method of claim 15 above, Walters further discloses the sensing the current is phase independent (Fig. 2, VISENSE1-VISENS4 are for each phase).
Regarding claim 20, Walters discloses the method of claim 15 above, Walters further discloses the calibration value is a voltage offset for a sawtooth calibration circuit and the voltage offset applies a positive DC offset to the input voltage of the corresponding switching regulator to increase the positive duty cycle of the voltage and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Tao Liu “Digitally Controlled DC-DC Buck Converters with Lossless Current Sensing”, Section 2.1.7, Inductor DCR Sensing, Page 17-18; hereinafter “Tao”.
Regarding claim 1, Walters discloses a current balance circuit (Fig. 1 and Fig. 2) comprising: 

a current sensor (Fig. 1, current sensor at the output 24 of regulators 18; Fig. 2, VISENSE1-VISENS4) for receiving the sensed output signal and converting the sensed signal into a sensed current signal (Fig. 2, VISENSE1-VISENS4) corresponding to an indication of the output current of the respective switching regulator (Fig. 2, VISENSE1-VISENS4 are current sense signals corresponding to an indication of the output current of the respective switching regulator regulators 18); 
a current averaging circuit (Fig. 2, summing circuit 44 and divide by 4 circuit 46 is an averaging circuit) for receiving the sensed output signal (Fig. 2, VISENSE1-VISENS4) and determining an average current output for the plurality of switching regulators (Fig. 2, 44 and 46 are the sum of output current sense of four regulator divided by four thus an average value); 
a current difference circuit (Fig. 2, 48, 50, 52, and 54) for receiving the average current value (Fig. 2, output of 46) and the sensed current signals (Fig. 2, VISENSE1-VISENS4) and determining a current difference for each of the plurality of switching regulators (Fig. 2, 48, 50, 52, and 54 are subtraction circuits); and 
a calibration circuit (Fig. 2, G1, G2, G3, and G4; 58, 60, 62, and 64) for receiving the current differences (Fig. 2, 48, 50, 52, and 54) and generating a corresponding voltage value for calculating a calibration value corresponding to each of the plurality of switching regulators (output of each summing/difference circuit are calculated value of the respective plurality of switching regulators (Column 5, line 40 to Column 6 line 27) is an indication of how to adjust a current output of the plurality of switching regulators such that the output current is balanced across the plurality of switching regulators (Column 5, line 40 to Column 6 line 27).
Walters discloses the current sensing circuitry at the output of each of the plurality of voltage regulators 18.  Walters does not explicitly disclose the current sensing circuitry having a current sensing front end and a current sensor.  However, current sensing circuitry having a current sensing front end and a current sensor is well-known in the art.  For instance, the reference of Tao is introduced to provide as an evidence.  Tao discloses a sensing circuitry having a sensing front end (Fig. 2.6, L, RDCR, RS, and CS) and a current sensor (Fig. 2.6, buffer/amplifier K) for receiving the sensed output signal. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Tao and provide the sensing front end and the current sensor for receiving the sensed output signal since this information is well-known in the art.
Regarding claim 2, the combination of Walters and Tao discloses the current balance circuit of claim 1 above, Tao further discloses the current sensing frontend and the current sensor are configured to reduce current loss relative to a conventional series current sensor (Page 11, section 2.1.1 “The widely used conventional current sensing method” external RSENSE and page 26 the comparison between the external RSENSE vs. Inductor DCR Sensing lossless in section 2.1.7, Inductor DCR Sensing, Page 17-18). 
Regarding claim 3, the combination of Walters and Tao discloses the current balance circuit of claim 1 above, Walters further discloses the output signal sensed by ISENSE1-VISENS4; current value are sensed based on voltage value).
Regarding claim 4, the combination of Walters and Tao discloses the current balance circuit of claim 1 above, Walters further discloses the operation of the current sensing front end is phase independent (Fig. 2, VISENSE1-VISENS4 are for each phase).
Regarding claim 5, the combination of Walters and Tao discloses the current balance circuit of claim 1 above, Tao further discloses the current sensing frontend comprises an inductor (Fig. 2.6, L) and first resistor (Fig. 2.6, RDCR) coupled in series (Fig. 2.6, L and RDCR are in series) and a second resistor (Fig. 2.6, RS) and capacitor (Fig. 2.6, CS) coupled in series (Fig. 2.6, RS, and CS are in series).
Regarding claim 6, the combination of Walters and Tao discloses the current balance circuit of claim 5 above, Tao further discloses the current sensing frontend is configured such that the product of the values for the second resistor and capacitor is substantially equal to the ratio of the values for the inductor relative to the first resistor (Page 18, equation 2-4).
Regarding claim 7, the combination of Walters and Tao discloses the current balance circuit of claim 1 above, Walters further discloses the calibration value is communicated to the corresponding switching regulator (Fig. 1, PWM1, PWM2, PWM3, and PWM4 are corresponding to each regulator 18) via a feedback loop (Fig. 2, feedback loop including VISENSEs, subtraction circuits, compensation circuits) with the switching regulator (Fig. 1, switching regulator 18).
Regarding claim 8, the combination of Walters and Tao discloses the current balance circuit of claim 1 above, Walters further discloses the calibration circuit is a 
Regarding claim 9, the combination of Walters and Tao discloses the current balance circuit of claim 8 above, Walters further discloses the voltage offset applies a positive DC offset to the input voltage of the corresponding switching regulator to increase the positive duty cycle of the voltage and decrease the corresponding current or applies a negative DC offset to the input voltage of the corresponding switching regulator to decrease the positive duty cycle of the voltage and increase the corresponding current (Column 6, line 25 to Column 7, line 19).
Regarding claim 10, Walters discloses an electronic circuit (Fig. 1 and Fig. 2) comprising: 
a plurality of switching regulators (Fig. 1, regulators 18) coupled together in parallel (Fig. 1, regulators 18 are in parallel), the plurality of switching regulators have a corresponding operation phase (Fig. 1, regulators 18 are a multi-phase DC-DC converter); and 
a current balance circuit (Fig. 1 and Fig. 2, control circuitry 14) for balancing the current output by each of the switching regulators (Column 2, lines 30-33), the current balance circuit comprising: 
a current sensing front end (Fig. 1, current sensor at each output 24a-d of plurality of regulators 18a-d) for sensing an output voltage (Fig. 1, output 24 of regulators 18) from each of a plurality of switching regulators (Fig. 1, regulators 18a-d); 
ISENSE1-VISENS4) for receiving the sensed output voltage from each of the switching regulators and converting the sensed output voltage into a sensed current signal (Fig. 2, VISENSE1-VISENS4) corresponding to an indication of the output current of the respective switching regulator (Fig. 2, VISENSE1-VISENS4 are current signals corresponding to an indication of the output current of the respective switching regulator regulators 18); 
a current averaging circuit (Fig. 2, summing circuit 44 and divide by 4 circuit 46 is an averaging circuit) for receiving the sensed output signal (Fig. 2, VISENSE1-VISENS4) from each of the switching regulators and determining an average current output for the plurality of switching regulators (Fig. 2, 44 and 46 are the sum of output current sense of four regulator divided by four thus an average); 
a current difference circuit (Fig. 2, 48, 50, 52, and 54 are respective subtraction circuits) for receiving the average current value from the current averaging circuit (Fig. 2, output of 46) and the sensed current signals (Fig. 2, VISENSE1-VISENS4) and determining a current difference relative to the average current for each of the plurality of switching regulators (Fig. 2, 48, 50, 52, and 54 are subtraction circuits); and 
a sawtooth calibration circuit (Fig. 2, G1, G2, G3, and G4) for receiving the current differences (Fig. 2, output of 48, 50, 52, and 54) and generating a corresponding voltage value (Fig. 2, output generate by G1, G2, G3, and G4 are voltage value) for calculating a voltage offset (Column 5, line 40 to Column 6 line 27) corresponding to 
Walters discloses the current sensing circuitry at the output of each of the plurality of voltage regulators 18.  Walters does not explicitly disclose the current sensing circuitry having a current sensing front end and a current sensor.  However, current sensing circuitry having a current sensing front end and a current sensor is well-known in the art.  For instance, the reference of Tao is introduced to provide as an evidence.  Tao discloses a sensing circuitry having a sensing front end (Fig. 2.6, L, RDCR, RS, and CS) and a current sensor (Fig. 2.6, buffer/amplifier K) for receiving the sensed output voltage from each of the switching regulators. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Tao and provide the sensing front end and the current sensor for receiving the sensed output voltage from each of the switching regulators since this information is well-known in the art.
Regarding claim 11, the combination of Walters and Tao discloses the electronic circuit of claim 10, Tao further discloses the current sensing frontend and the current sensor are configured to reduce current loss relative to a conventional series current sensor (Page 11, section 2.1.1 “The widely used conventional current sensing SENSE and page 26 the comparison between the external RSENSE vs. Inductor DCR Sensing lossless in section 2.1.7, Inductor DCR Sensing, Page 17-18).
Regarding claim 12, the combination of Walters and Tao discloses the electronic circuit of claim 10, Walters further discloses the operation of the current sensing front end is phase independent (Fig. 2, VISENSE1-VISENS4 are for each phase).
Regarding claim 13, the combination of Walters and Tao discloses the electronic circuit of claim 10, Tao further discloses the current sensing frontend comprises an inductor (Fig. 2.6, L) and first resistor (Fig. 2.6, RDCR) coupled in series (Fig. 2.6, L and RDCR are in series) and a second resistor (Fig. 2.6, RS) and capacitor (Fig. 2.6, CS) coupled in series (Fig. 2.6, RS, and CS are in series).
Regarding claim 14, the combination of Walters and Tao discloses the electronic circuit of claim 13, Tao further discloses the current sensing frontend is configured such that the product of the values for the second resistor and capacitor is substantially equal to the ratio of the values for the inductor relative to the first resistor (Page 18, equation 2-4).
Regarding claim 16, Walters discloses the method of claim 15 above, Walters discloses the current from each of the plurality of switching regulators is sensed (Fig. 2, VISENSE1-VISENS4 are for each phase).  Walters does not expressly discloses the using a circuit configured to reduce current loss relative to a conventional series current sensor.  However, using a circuit configured to reduce current loss relative to a conventional series current sensor is well-known in the art. For instance, the reference of Tao is introduced to provide as an evidence.  Tao discloses a circuit configured to reduce current loss relative to a conventional series current sensor (Page 11, section 2.1.1 SENSE and page 26 the comparison between the external RSENSE vs. Inductor DCR Sensing lossless in section 2.1.7, Inductor DCR Sensing, Page 17-18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Tao and provide the circuit configured to reduce current loss relative to a conventional series current sensor.  Doing so would allow eliminate loss in the sensing path since this information is well-known in the art.
Regarding claim 18, Walters discloses the method of claim 15 above, Walters discloses the current from each of the plurality of switching regulators is sensed using the current sense circuits.  Walters does not explicitly disclose each of the current sense circuits comprising an inductor and first resistor coupled in series and a second resistor and capacitor coupled in series.
However, current sensing circuitry having an inductor and first resistor coupled in series and a second resistor and capacitor coupled in series is well-known in the art.  For instance, the reference of Tao is introduced to provide as an evidence.  Tao discloses a sensing circuitry having an inductor (Fig. 2.6, L) and first resistor (Fig. 2.6, RDCR) coupled in series (Fig. 2.6, L and RDCR are in series) and a second resistor (Fig. 2.6, RS) and capacitor (Fig. 2.6, CS) coupled in series (Fig. 2.6, RS, and CS are in series).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Tao and provide the inductor and first resistor coupled in series and the second resistor and capacitor coupled in series. Doing so would eliminate loss in the sensing circuitry since lossless sensing circuit is well-known in the art.
Regarding claim 19, the combination of Walters and Tao discloses the method of claim 18 above, Tao further discloses the circuit for sensing the current is configured such that the product of the values for the second resistor and capacitor is substantially equal to the ratio of the values for the inductor relative to the first resistor (Page 18, equation 2-4).
Regarding claim 20, Walters discloses the method of claim 15 above, Walters discloses

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                            

/HAL KAPLAN/Primary Examiner, Art Unit 2836